MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before
                                                                       Feb 28 2018, 11:28 am
any court except for the purpose of
establishing the defense of res judicata,                                   CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
collateral estoppel, or the law of the                                       and Tax Court

case.


ATTORNEY FOR APPELLANT                                ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                    Curtis T. Hill, Jr.
Oldenburg, Indiana                                    Attorney General
                                                      Ellen H. Meilaender
                                                      Supervising Deputy Attorney General
                                                      Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Grant Elam,                                           February 28, 2018
Appellant-Defendant,                                  Court of Appeals Case No.
                                                      49A02-1708-CR-1952
        v.                                            Appeal from the Marion Superior
                                                      Court, Criminal Division 17
State of Indiana,                                     The Honorable Christina Klineman,
Appellee-Plaintiff                                    Judge
                                                      Trial Court Cause No.
                                                      49G17-1702-CM-6298



Vaidik, Chief Judge.



                                    Case Summary
Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1952 | February 28, 2018        Page 1 of 5
[1]   Grant Elam appeals his two convictions for invasion of privacy for violating an

      ex parte protective order that his mother obtained. He argues that there is

      insufficient evidence to show that he was properly served with the protective

      order and that, as to one of his convictions, he called or texted his mother. We

      affirm.



                            Facts and Procedural History
[2]   Elam is an Afghanistan combat veteran who suffers from schizophrenia,

      paranoia, and delusions. One of those delusions is that he needs to kill his

      mother, Dorian, to protect her from demons.


[3]   On February 1, 2017, Dorian obtained a protective order against Elam after he

      threatened to kill her. As part of the order, Elam was “prohibited from

      harassing, annoying, telephoning, contacting, or directly or indirectly

      communicating with” Dorian. Ex. 5. He was also ordered to stay away from

      Dorian’s residence. The order remained in effect until April 1, 2017.


[4]   The day after the protective order was issued, Marion County Sheriff’s Deputy

      James Dean personally served Elam with a copy of it. Deputy Dean verified

      that he was speaking to Elam, read the terms and conditions of the order to

      Elam, and asked if Elam had any questions. Tr. Vol. II p. 31. Deputy Dean

      usually has the individual being served sign the back of the order to show that

      he received a copy. It was also customary for there to be a stamp from the

      sheriff’s office on the back of the order. The copy of the order admitted at trial


      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1952 | February 28, 2018   Page 2 of 5
      did not have either Elam’s signature or a stamp from the sheriff’s office. See Ex.

      5.


[5]   One week after being served with the protective order, Elam called Dorian and

      left a voicemail. Tr. Vol. II pp. 35-36 (Elam admitting that, “I called my mom

      from the VA phone on February Ninth (9th) . . . .”); Ex. 1 (audio recording of

      the voicemail). Two days later, on February 11, Elam called and texted Dorian

      multiple times. Dorian contacted the Indianapolis Metropolitan Police

      Department to report Elam’s behavior, and Officer Tiffany Rand was

      dispatched. While Officer Rand was at Dorian’s house, Elam called Dorian

      five more times.


[6]   The State charged Elam with two counts of invasion of privacy for violating

      Indiana Code section 35-46-1-15.1(a)(2). The charges related to his actions on

      February 9 and 11, respectively. At the bench trial, Dorian explained that Elam

      has had the same phone number since he was in high school and that she has

      that number saved in her phone as “Grant Elam.” Elam testified that he did

      not recognize Deputy Dean but stated, “I have the original protective order

      that, uh, was served to me.” Tr. Vol. II p. 36. Elam also admitted that he

      called Dorian on February 9. However, he denied calling or texting her on

      February 11. The court found Elam guilty on both counts.


[7]   Elam now appeals.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1952 | February 28, 2018   Page 3 of 5
                                   Discussion and Decision
[8]   Elam contends that there is insufficient evidence to show that he was properly

      served with the protective order and that he was the one who called and texted

      Dorian on February 11.1 When a defendant challenges the sufficiency of the

      evidence, “we neither reweigh the evidence nor judge witness credibility;

      instead we consider only the evidence and the reasonable inferences supporting

      the verdict.” Leonard v. State, 80 N.E.3d 878, 882 (Ind. 2017). We will affirm if

      there is probative evidence from which a reasonable fact finder could have

      found the defendant to be guilty beyond a reasonable doubt. Id. To convict a

      defendant of invasion of privacy under Indiana Code section 35-46-1-15.1(a)(2),

      the State must prove that the defendant “knowingly or intentionally” violated

      an ex parte protective order.


[9]   It is unclear if Elam is arguing that he was not served with the protective order

      or if his argument is that he was served but service was “not proper.”

      Regarding the service argument, Deputy Dean testified that on February 2 he

      personally served Elam with the protective order, read the order to Elam, and

      asked Elam if he had any questions. And Elam, himself, stated that he had a

      copy of the order. This is sufficient to prove that Elam was served with a copy

      of the order. To the extent that Elam argues service was “not proper,” the




      1
        In the latter argument, Elam does not distinguish between the conviction relating to February 9 and the
      conviction relating to February 11. However, as already noted, Elam, himself, testified at trial that he called
      Dorian on February 9. Tr. Vol. II pp. 35-36 (“I called my mom from the VA phone on February Ninth (9th)
      . . . .”). This alone is sufficient to support his conviction relating to February 9.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1952 | February 28, 2018            Page 4 of 5
       invasion-of-privacy statute does “not require actual service of a protective order

       for a conviction.” Joslyn v. State, 942 N.E.2d 809, 812 (Ind. 2011). All that is

       required is actual notice of the order, because the defendant must knowingly or

       intentionally violate the order. Id. By acknowledging that he was served, Elam

       also admitted to having actual knowledge of the order.


[10]   Elam’s second argument is that the evidence is insufficient to prove that he was

       the one who called and texted on February 11. Dorian and Officer Rand both

       testified that “Grant Elam” called Dorian’s cell phone at least five times on

       February 11. Dorian explained that Elam has had the same phone number

       since high school and that number was saved in her contacts as “Grant Elam.”

       Elam’s challenge to the conviction for his actions on February 11 is merely a

       request for this Court to reweigh the evidence, which we will not do. Leonard,

       80 N.E.3d at 882.


[11]   Affirmed.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1952 | February 28, 2018   Page 5 of 5